Case 7:15-cr-00468-VB Document 163 Filed 06/04/20 Page 1 of 1

 

 

 

poce spit
ELR
UNITED STATES DISTRICT COURT ' Doe CPRONICALLY poy yp D |
SOUTHERN DISTRICT OF NEW YORK Cie “
wane een eee wae -X DATE FILED: i
UNITED STATES OF AMERICA SS
ORDER
Vv,
JULIO RENTA, 15 CR 468-9 (VB)
Defendant. :
‘eae oun a mum ma a A SO a ~ 0 oe ae oe ---X

 

The upcoming status conference in this case is rescheduled for July 15, 2020, at
3:00 p.m. (which needed to be changed from 2:30 p.m. due to new scheduling protocols at
the Westchester County Jail). Because of the current public health emergency, the Court will
conduct the conference by telephone conference call, provided that defendant waives his right to
be physically present and consents to appear by telephone after consultation with counsel.

Accordingly, it is hereby ORDERED:

1. By July 8, 2020, defense counsel shall advise the Court in writing as to whether her
client waives his right to be physically present and consents to appear by telephone.

2. At the time of the scheduled conference, all counsel and defendant shall attend by
calling the following number and entering the access code when requested:

Dial-In Number: (888) 363-4749 (toll free) or (215) 446-3662
Access Code: 1703567

Dated: June 4, 2020
White Plains, NY SO ORDERED:

Yul

Vincent L. Briccetti
United States District Judge

 

 
